Citation Nr: 1443630	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-29 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Board remanded the appeal for the RO to schedule the Veteran for a travel board hearing. 

In July 2013, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran submitted an additional private audiogram.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

A review of the Veterans Benefits Management System (VBMS) reveals additional VA treatment records that have been reviewed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, the Veteran should be scheduled for additional VA examinations to ascertain the current severity of his service-connected bilateral hearing loss and PTSD.  He was last provided VA examinations in connection with these claims in November 2009 and December 2009, which was well over four years ago.  In addition, he has asserted that his bilateral hearing loss and PTSD have worsened since his last examinations in 2009.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that more recent VA examinations are needed in this case.
 
Second, a remand is required for clarification of a May 2011 private audiology report.  In this regard, it is unclear as to whether the speech discrimination testing was conducted using the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test).  Therefore, the AOJ should seek clarification from the private audiologist.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Third, the AOJ should obtain and associate with the claims file any outstanding medical records from the South Texas VA healthcare system that are dated from October 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include any medical records from the South Texas VA healthcare system that are dated from October 2013 to the present.

2.  The AOJ should contact the audiologist who conducted the May 2011 private audiogram for purposes of clarification of the graphical audiogram.  The audiologist should be asked to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  
All attempts to seek clarification, and any response received, should be documented in the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  

The examiner should provide a complete rationale for any opinions provided.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

The examiner should provide a complete rationale for any opinions provided.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



